DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on March 1, 2021.  Claim 1 has been amended.  New claims 2-13 have been added.  Claims 1-13 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Regarding amended independent claim 1 and new independent claims 12 and 13, these claims recite, using the text of claim 1 as an example “calculating, at each of the plurality of feed handlers, one or more best offer bid (BBO) metrics related to the cryptocurrency product; writing the one or more calculated BBO metrics to one or more instances of the network accessible in-memory datastore; in response to a determination that a metric of the one or more calculated BBO metrics has an update, sending a book change message to the messaging layer; receiving, by the aggregator, the book change message from the messaging layer; responsive to receiving the book change message, fetching, by the aggregator, data corresponding to the cryptocurrency product from the network-accessible in-memory datastore.”  
Moreover, claim 2 recites “configured to send periodic requests to a first exchange and a second feed handler configured to receive feed from a second exchange via a feed-based API”; claim 3 recites “the aggregator runs a process for each cryptocurrency product of a plurality of cryptocurrency products”; claim 4 recites “the network-accessible in-memory datastore maintains a cache of metadata that maps products and exchanges to instances of the in-memory datastore”; claim 5 recites “the aggregator is configured to compile a most up-to-date order book for each pair of exchange and product”; claim 6 recites “a separate instance of the network accessible in- memory datastore is allocated for each product and each exchange”; claim 10 recites “the messaging layer supports publish/subscribe inter-process communications”; and claim 11 recites “receiving a user selection of one or more exchange from the plurality of exchanges, and updating the user interface based on the user selection”. 
The specification when examined as a whole does not disclose how the function or result of any of the functional features noted above with respect claims 1-6 and 10-13 is performed or achieved.
Regarding claims 9, 12 and 13, these newly added claims constitute new matter.  Specifically, the subject matter in claim 9 of “in response to detecting a networking issue, restarting a feed handler 
Claims 7 and 8 are rejected due to their dependence on a rejected base claim.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, device of claim 12 and CRM of claim 13 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon. Claims 1, 12 and 13, using the text of claim 1 as an example, recite:
1.  A method for processing quotes for product pairs, the method comprising: at a system comprising: a plurality of feed handlers corresponding to a cryptocurrency product, wherein each feed handler of the plurality of feed handlers comprises a local in-memory order book; a messaging layer; a network-accessible in-memory datastore; and an aggregator, wherein the aggregator is configured to listen for messages from the messaging layer; 
receiving, at the plurality of feed handlers, data from a plurality of cryptocurrency exchanges, wherein each of the plurality of feed handlers corresponds to a single exchange of the plurality of cryptocurrency exchanges; 
updating, at each of the plurality of feed handlers, a respective local in-memory order book based on the received data; 
calculating, at each of the plurality of feed handlers, one or more best offer bid (BBO) metrics related to the cryptocurrency product; 
writing the one or more calculated BBO metrics to one or more instances of the network accessible in-memory datastore; 
in response to a determination that a metric of the one or more calculated BBO metrics has an update, sending a book change message to the messaging layer; 
receiving, by the aggregator, the book change message from the messaging layer; responsive to receiving the book change message, fetching, by the aggregator, data corresponding to the cryptocurrency product from the network-accessible in-memory datastore; 
calculating, by the aggregator, a set of BBO metrics, wherein the set of BBO metrics corresponds to the for a crypto-currency product, the plurality of exchanges, and an order size of a plurality of selectable order sizes; 
receiving one or more user inputs, wherein the one or more user inputs are indicative of the crypto-currency product, the order size of the plurality of selectable order sizes, and a time range; 
in response to receiving the one or more user inputs, generating, based on the set of BBO metrics, a user interface that includes: a first time trend of best offer values associated with the one or more user inputs, a second time trend of best bid values associated with the one or more user inputs, and one or more exchange-specific statistics associated with the one or more user inputs. 

Referring to the bolded limitations above, independent claims 1, 12 and 13 are directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 12 and 13 are directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claims 1, 12 and 13 only recite the fundamental economic practice of providing quotes for a currency product pair for the purpose, as described in the specification, of providing investors with the prevailing prices and trends for the products they are looking to trade.  Accordingly, claims 1, 12 and 13 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 12 and 13, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice (e.g., to receive, store, or transmit data), the recitations in claims 1, 12 and 13 of a system having a processor, memory and user 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 12 and 13, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Specifically, analyzing bid and ask prices for currency pairs, based on a time period, order size, instrument, exchange, etc, and displaying the information to traders using a computer is a WURC activity as evidenced by the references cited on the PTO-892 attached to the OA dated 10/16/2019.  Moreover, the system including a user interface and data feed of claims 1, 12 and 13 is a known device, as discussed in paragraph [0001] of the Applicant’s specification.  Accordingly, claims 1, 12 and 13 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 12 and 13 are not patent eligible.  Dependent claims 2-11 do not cure the deficiencies in their respective base claim as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-11 merely refine the abstract idea of providing a trading UI that does not improve computer functionality (2A2, please see MPEP 2106.05(a) which cites Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) holding that arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly is not sufficient to show an improvement in computer-functionality) using WURC data collection activities (2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borkovec (US 2017/0109822) in view of Rufo (US 2017/0243289).
In addition to the motivation statement below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Rufo in Borkovec since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Adding the functionality of integrating crypto and fiat currency pairs of Rufo would expand the usability of the exchange trading of Borkovec. Additionally, both are in the field of exchange trading and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 1 recites:
A method for processing quotes for product pairs, the method comprising: at a system comprising: a plurality of feed handlers corresponding to a cryptocurrency product, wherein each feed handler of the plurality of feed handlers comprises a local in-memory order book; a messaging layer; a network-accessible in-memory datastore; and an aggregator, wherein the aggregator is configured to listen for messages from the messaging layer; (Borkovec, [0003], method of estimating trading costs of a first currency for a second currency; Fig. 1, [0039], system 110 includes network communication interface 112, storage device 116, UI 118 and processor 114 where network communication interface 112 receives signals from electronic trading venues.  Borkovec does not specifically disclose that the currency being traded is a cryptocurrency.  However, Rufo, Fig. 1, [0023], discloses a hybrid trading platform providing cryptocurrency 20 and fiat 22 data on a trading page.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Borkovec to include cryptocurrency as 
receiving, at the plurality of feed handlers, data from a plurality of cryptocurrency exchanges, wherein each of the plurality of feed handlers corresponds to a single exchange of the plurality of cryptocurrency exchanges; (Borkovec, Fig. 1, [0042], system 100 includes a plurality of network addressable computing devices capable of receiving electronic signals from disparate sources, the electronic signals representing electronic data, which is extracted using multiport network servers)
updating, at each of the plurality of feed handlers, a respective local in-memory order book based on the received data; (Borkovec, Fig. 1, [0048], electronic price quotes from the set of electronic trading venues may be received at a consolidated limit order book maintained on storage device 116 of system 110)
calculating, at each of the plurality of feed handlers, one or more best offer bid (BBO) metrics related to the cryptocurrency product; (Borkovec, Fig. 3, [0048], calculating trading costs based on electronic price quotes from different sets of liquidity sources)
writing the one or more calculated BBO metrics to one or more instances of the network accessible in-memory datastore; (Borkovec, Fig. 1, [0048], electronic price quotes from the set of electronic trading venues may be received at a consolidated limit order book maintained on storage device 116 of system 110)
in response to a determination that a metric of the one or more calculated BBO metrics has an update, sending a book change message to the messaging layer; receiving, by the aggregator, the book change message from the messaging layer; responsive to receiving the book change message, fetching, by the aggregator, data corresponding to the cryptocurrency product from the network-accessible in-memory datastore; (Borkovec, [0058], each time a new ask/bid message arrives or is deleted, the trading cost is calculated, thus providing for an instantaneous update of the trading cost)

receiving one or more user inputs, wherein the one or more user inputs are indicative of the crypto-currency product, the order size of the plurality of selectable order sizes, and a time range; (Borkovec, Fig. 3, [0050], second cost curve based on electronic price quotes only a subset of the data; [0066], distribution across a time period)
in response to receiving the one or more user inputs, generating, based on the set of BBO metrics, a user interface that includes: a first time trend of best offer values associated with the one or more user inputs, a second time trend of best bid values associated with the one or more user inputs, and one or more exchange-specific statistics associated with the one or more user inputs.  (Borkovec, Fig. 3, [0050], second cost curve based on electronic price quotes only a subset of the data such as specific ECN 130; Figs. 4A-4B, [0057], ask/bid spread is calculated from the electronic price quotes for different order sizes; Figs. 6A-6B, [0066], once trading cost is calculated for different trade amounts, it may be aggregated into bins of a certain interval and a distribution of a across a time period may be calculated; [0086]-[0089], FX market data files describing real time quotes, indicative quotes and trades reads on exchange-specific statistics)  
Claims 12 and 13 correspond to claim 1 and are rejected on the same grounds.  Regarding device claim 12, Borkovec, [0038], system 110.  Regarding CRM claim 13, Borkovec, [0040], CRM.
Claim 2 recites:
The method of claim 1, wherein the plurality of feed handlers comprises a first feed handler configured to send periodic requests to a first exchange and a second feed handler configured to receive 
Claim 3 recites:
The method of claim 1, wherein the aggregator runs a process for each cryptocurrency product of a plurality of cryptocurrency products.  (Borkovec, Fig. 1, [0042], system 100 includes a plurality of network addressable computing devices capable of receiving electronic signals from disparate sources, the electronic signals representing electronic data, which is extracted using multiport network servers)
Claim 4 recites:
The method of claim 1, wherein the network-accessible in-memory datastore maintains a cache of metadata that maps products and exchanges to instances of the in- memory datastore.  (Borkovec, Fig. 1, [0048], electronic price quotes from the set of electronic trading venues may be received at a consolidated limit order book maintained on storage device 116 of system 110)
Claim 5 recites:
The method of claim 1, wherein the aggregator is configured to compile a most up-to-date order book for each pair of exchange and product.  (Borkovec, [0058], each time a new ask/bid message arrives or is deleted, the trading cost is calculated, thus providing for an instantaneous update of the trading cost)
Claim 6 recites:
The method of claim 1, wherein a separate instance of the network accessible in- memory datastore is allocated for each product and each exchange.  (Borkovec, Fig. 1, [0048], electronic price quotes from the set of electronic trading venues may be received at a consolidated limit order book maintained on storage device 116 of system 110)
Claim 7 recites:
The method of claim 5, wherein the order book is associated with a timestamp.  (Borkovec, [0014], empirical order book provides the ability to construct cost estimates for instantaneous trading for various consolidation levels and for different order sizes and times of the day; Fig. 10, [0030], cost curves as a function of time; Fig. 2, [0044], curves 202a and 202b are bid/ask quotes as a function of time; [0098], order book may be printed at every timestamp)
Claim 8 recites:
The method of claim 1, wherein multiple of the plurality of feed handlers are associated with a single exchange.  (Borkovec, Fig. 1, [0042], system 100 should be configured to perform network communication using communications protocols such as FIX and other employed by electronic trading venues)
Claim 9 recites:
The method of claim 1, further comprising: in response to detecting a networking issue, restarting a feed handler of the plurality of feed handlers.  (Borkovec, Fig. 1, [0042], system 100 should be configured to perform network communication using communications protocols such as FIX and other employed by electronic trading venues)
Claim 10 recites:
The method of claim 1, wherein the messaging layer supports publish/subscribe inter-process communications.  (Borkovec, Fig. 1, [0042], system 100 should be configured to perform network communication using communications protocols such as FIX and other employed by electronic trading venues)



Claim 11 recites:
The method of claim 1, further comprising: receiving a user selection of one or more exchange from the plurality of exchanges, and updating the user interface based on the user selection.  (Borkovec, [0037], [0050], cost curve based only on ECN 130)

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes fundamental economic practices.  As noted in the title and recited in the claims, the invention is directed to a data feed of bids/offers over time.  Analysis of financial trends is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding the arguments concerning data management and storage techniques, features related to data management and storage techniques do not appear to be recited in the claims or discussed in the specification.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, a , 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) holding that arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly is not sufficient to show an improvement in computer-functionality.  Please further see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Regarding Example 42, the present claims do not recite a transformation of data as in Example 42.  
Regarding Step 2B, although the Applicants did not present arguments, it is respectfully noted analyzing bid and ask prices for currency pairs, based on a time period, order size, instrument, exchange, etc, and displaying the information to traders using a computer is a WURC activity as evidenced by the references cited on the PTO-892 attached to the OA dated 10/16/2019.  
Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments with respect to claim 1 have been considered and the amended claim 1 and new claims 2-13 is addressed above.  Regarding the argument that the conventional features of the data feed and UI copied from the sparse specification into the claims are not discussed in Borkovec, the Examiner respectfully disagrees.  Borkovec, [0039]-[0044], discusses a system 100 obviating the data feed discussed claimed as discussed in greater detail above.  Regarding cryptocurrency, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify Borkovec to include cryptocurrency as a tradeable currency as discussed in Rufo so that customers may analyze cryptocurrency alongside other investments as discussed in Rufo, [0025]. 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method processing quotes for product pairs of currency instruments.  As noted in MPEP 2141 with respect to KSR, the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Parsons (US 2013/0262287) discusses processing of data packets containing financial market data, Title.
Schmitt (US 2015/0356679) discusses feed handlers 232 for receiving input data from input data sources 220 and for providing data to alignment buffer 236 and consolidated book 238, Fig. 7B, [0244].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692